Oldham, J., delivered the opinion of the court.. The papers offered to be given in evidence by the plaintiff, and which were excluded by the court, consisted of letters written by Bates to Mitchell some time after the close of his agency. When Bates surrendered the property and papers to Levy according to the directions of Mitchell, his power as agent ceased. The admissions of an agent are binding upon his principal if made within tlie scope, and during the existence of the agency; but after his agency ceases, his admissions or statements are not binding. The statements in question being made after a settlement with Levy and a surrender of the property to him, are not the admissions of an agent which will bind the principal, and were therefore properly excluded by the court. Bates was a competent witness to prove the facts relied upon, and if it was necessary or material to establish them upon the trial, he should have been called as a witness, or his deposition should jhave been taken. Judgment affirmed.